Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 1 of 6




                         SUBSCRIPTION AGREEMENT

   SUBSCRIBER: _____________________________________

   Greystone EB-5 LLLP
   a Florida Partnership
   197 S. Federal Hwy, Suite 200, Boca Raton, FL 33432

   RE:    Offering by Greystone EB-5 LLLP of Partnership interests

           The undersigned Subscriber hereby subscribes to and agrees to purchase an equity
   interest in Greystone EB-5 LLLP, a Florida limited liability limited partnership (“Partnership”)
   consisting of a $500,000 equity investment in the Partnership (“Investment”) as set forth below
   on the signature page hereof. The investment in the Partnership, and indirectly in the Greystone
   Hotel Project (“Project”) is described in the Private Placement Memorandum (“Memorandum”).
   The Partnership will be managed by South Atlantic Regional Center and United EB5, LLC
   (“General Partner”). All capitalized terms not otherwise defined herein shall have the meaning
   specified in the Memorandum.

          In addition to the $500,000 investment, each Subscriber will pay concurrently to General
   Partner an organizational and administration fee of $45,000, as described in the Memorandum
   and LLLP Agreement. Upon General Partner’s acceptance of the Subscription, the entire
   $545,000 shall be wired into an Escrow.

           Subscriber, by executing this Subscription Agreement, does hereby certify and agree as
   follows:

          1.     I have had a personal interview (the “Interview”) with the representative of
   General Partner. During the course of the Interview, we discussed the information concerning
   the Partnership, General Partner, and their business in great detail and I had the opportunity to
   obtain any additional information I believed I needed in order to evaluate the risks and merits of
   the investment. I have also been provided with the Memorandum that provides certain

                                      SUBSCRIPTION AGREEMENT
   07/16/2014                           Greystone EB-5 LLLP                                        1
Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 2 of 6



   information concerning an investment in the Partnership. In addition, I have undertaken such
   independent due diligence activities as I feel necessary in order to determine the viability of the
   Partnership’s and the Project. No oral representations have been made or oral information
   furnished to the undersigned or his advisor(s) in connection with the offering of this investment,
   which were in any way inconsistent with the Memorandum.

           2.     I understand, acknowledge and agree that the proceeds to be received by the
   Partnership from my investment will be used for development of the Project that is described in
   the Memorandum and that I am relying on the abilities of the management of General Partner
   with respect to such investment.

           3.     I, or my competent professional advisors, if any, have such knowledge and
   experience in business and financial matters to enable me to utilize the information made
   available to me in connection with the offering of the Investment to evaluate the merits and risks
   of the proposed investment and to make an informed investment decision.

           4.      I understand that I or my authorized representatives have had the opportunity to
   obtain from General Partner any additional information, such as documents, records, and books
   pertaining to this investment to the extent possessed or obtainable without unreasonable effort or
   expenses, necessary to evaluate the merits and risks of the proposed investment and I have
   concluded, based on information presented to me, my own understanding of investments of this
   nature and the advice of such consultants as I deem appropriate, that I wish to subscribe for the
   amount of the Investment set forth below.

           5.     I understand that the investment has tax implications, and that any income
   therefrom may be subject to U.S. or Florida State income tax withholding. I further understand
   that I am advised to consult with a tax professional on tax-related aspects of the Investment.

           6.      I understand that the Investment being acquired hereby has not been registered
   under the Securities Act of 1933 (the “Act”) or the securities laws of the State of Florida or any
   other state and therefore, I must bear the economic risks of the investment for an indefinite
   period of time since the Investment cannot be sold or offered for sale unless subsequently so
   registered or an exemption from such registration is available. Finally, it is my understanding
   that there is virtually no market for the resale of investments such as this and that any
   realization on the value of my investment will, in all probability, be solely from the distribution of
   cash realized upon the liquidation of the Partnership or from operations.

            7.     I agree not to transfer or assign this Subscription Agreement, or any of my
   interest herein. I understand that any certificate evidencing the Investment purchased will bear a
   restrictive legend and that the transfer records of the Partnership will indicate the restrictions on
   transferability and sale noted in Paragraph 7 above. I agree that I will not dispose of any of the
   Investment subscribed for hereunder unless I have complied with the terms of the Partnership
   Agreement and delivered to the Partnership an opinion of counsel in form acceptable to the
   Partnership that the proposed disposition does not violate the Act and the rules and regulations
   of the Securities and Exchange Commission or any applicable state blue sky or securities laws.

          8.      The Investment is being purchased for my own account, for investment purposes
   only, and not for the account of any other person, and not with a view to distribution,
   assignment, or resale to others or to fractionalize in whole or in part and that the offering and
   sale of the Investment is intended to be exempt from registration under the Act by virtue of
   Section 4(2) of the Act. In furtherance thereof, I represent, warrant, and agree as follows: (i) no
   other person has or will transfer such Investment except in accordance with the Act, the
   Partnership Agreement, and applicable state securities laws unless, in the opinion of counsel for

                                        SUBSCRIPTION AGREEMENT
   07/16/2014                             Greystone EB-5 LLLP                                          2
Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 3 of 6



   the Partnership, an exemption from the registration requirements of the Act and such laws is
   available; and (ii) the Partnership is under no obligation to register the Investment on my behalf
   or to assist me in complying with any exemption from registration.

          9.      I am aware of and understand that the Investment is a speculative investment,
   which involves a high degree of risk of loss by me of my entire investment. In this connection, I
   have carefully considered the information furnished to me during the Interview and contained in
   the Memorandum.

         10.  I ACKNOWLEDGE THAT I AM NOT RELYING ON ANY REPRESENTATIONS
   OR PROJECTIONS CONCERNING THE OPERATIONS OF THE OWNER OR THE
   PARTNERSHIP, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AND FURTHER
   ACKNOWLEDGE THAT I HAVE BEEN ADVISED TO CONSULT MY OWN TAX ADVISOR
   CONCERNING THE TAX ASPECTS OF AN INVESTMENT IN THE PARTNERSHIP. MY
   DECISION TO PURCHASE IS BASED UPON MY OWN INDEPENDENT ANALYSIS OF THE
   BUSINESS PROSPECTS OF THE OWNER AND THE PARTNERSHIP. I FURTHER
   ACKNOWLEDGE THAT I UNDERSTAND THAT ANY ESTIMATES OF THE PARTNERSHIP’S
   ECONOMIC PERFORMANCE PROVIDED TO ME MERELY REPRESENT THE
   PARTNERSHIP’S ESTIMATES OR RESULTS OF OPERATION AND THERE CAN BE NO
   ASSURANCE WHATSOEVER THAT THE ESTIMATED RESULTS CAN OR WILL BE
   ACHIEVED.

           11.      I shall indemnify and hold harmless from and against all demands, damages,
   losses, liabilities, costs and expenses the Partnership and General Partner, and any of their
   officers, employees, directors, and control persons as well as affiliates, representatives,
   attorneys, accountants and agents who were or are a party or are threatened to be made a
   party of any threatened, pending, or completed action, suit, or proceeding, whether civil,
   criminal, administrative, or investigative, by reason of or arising from my actions, my failure to
   be an accredited investor, to fulfill any of the terms or conditions of this Subscription Agreement,
   by my breach of the representations and warranties I have made herein, or in the Partnership
   Agreement, or in any other document I have provided to General Partner, or any actual or
   alleged misrepresentation or misstatement of facts or omission to represent or state facts made
   by me to the Partnership concerning myself or my financial position or otherwise made herein in
   connection with the offering or sale of the Investment including any violation of the Securities
   Act of 1933 or the Securities and Exchange Act of 1934, from and against all demands,
   damages, losses, liabilities, costs and expenses (including attorneys fees, judgments, fines and
   amounts paid in settlement) as actually and reasonably are incurred in connection with such
   action, suit, or proceeding.

           12.     I understand that this Subscription may be rejected, in whole or in part, by the
   Partnership in its sole discretion, at any time prior to the Offering termination, notwithstanding
   prior receipt by me of notice of acceptance of my subscription.

            13.    I understand the risks associated with the EB-5 immigration program. These risks
   include, but are not limited to: (1) my immigration status is not guaranteed by the Partnership or
   any other entity, and is wholly reliant on a determination by the USCIS, (2) my entire investment
   is “at risk” and is not guaranteed by any party, (3) that if the requisite number of jobs (10 per
   investor) are not created, then my I-829 application to have conditions removed will be denied
   by the USCIS. I understand that I am advised to seek qualified U.S. immigration counsel,
   subject to the approval of the General Partner.

          14.    This Subscription is and shall be irrevocable. I agree that I may not cancel or
   terminate or revoke this Agreement, or any agreement I make hereunder. I agree that this

                                       SUBSCRIPTION AGREEMENT
   07/16/2014                            Greystone EB-5 LLLP                                         3
Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 4 of 6



   Agreement shall survive my death or disability, and shall be binding upon my heirs, executors,
   administrators, successors and assigns. However, I shall have no obligations hereunder in the
   event that (i) this Subscription is rejected for any reason or (ii) the terms of the Offering have not
   been satisfied.

          15.    I am aware that no federal or state agency has made any finding or
   determination as to the fairness of this Offering for investment, nor any recommendation or
   endorsement of the Investment. I AM AWARE AND UNDERSTAND THAT (A) THERE ARE NO
   FINANCIAL STATEMENTS FOR THE PARTNERSHIP; AND (B) NO DUE DILIGENCE HAS
   BEEN PERFORMED BY ANY COUNSEL OR ACCOUNTANT FOR THE PARTNERSHIP WITH
   RESPECT TO THE ISSUANCE AND SALE OF THE INVESTMENT TO ME.

            16.    I acknowledge that the information given to me during the Interview and the
   information set forth in the Memorandum is confidential and non-public and agree that all such
   information shall be kept in confidence by me and neither used by me to my personal benefit
   (other than in connection with my subscription for Investment) nor disclosed to any third party
   for any reason; provided that this obligation shall not apply to any such information which (i) is
   part of the public knowledge or literature and readily accessible at the date hereof; (ii) becomes
   part of the public knowledge or literature and readily accessible by publication (except as a
   result of a breach of these provisions); or (iii) is received from third parties (except third parties
   who disclose such information in violation of any confidentiality agreements including, without
   limitation, any Subscription Agreement they may have with the Partnership).

          17.     All information which I have provided concerning myself, my financial position
   and my knowledge of financial and business matters and that of my representatives is correct
   and complete as of the date hereof, and if there should be any material change in such
   information prior to the acceptance of the subscription, I will immediately provide the officers of
   General Partner with such information.

          18.     If I am an individual, I am 21 years of age or older.

          19.    I acknowledge and agree that I have (i) read, (ii) fully understand, personally or
   through the advice from my competent professional advisors, and (iii) specifically accept and
   adopt, each and every provision of the Partnership Agreement, a copy of which is enclosed with
   the Memorandum and do simultaneously with executing this Subscription Agreement, execute
   such Partnership Agreement subject to acceptance by General Partner.

         20.     This Agreement shall be enforced, governed and construed in all respects in
   accordance with the laws of the State of Florida.

          21.    Within ten (10) days after receipt of a written request from General Partner, I
   agree to provide such information and to execute and deliver such documents as reasonably
   may be necessary to comply with any and all laws and ordinances to which the Partnership is
   subject.

            22.    I have read and understand the Partnership Agreement, including the section
   concerning the Executive Order on Terrorist Financing issued September 23, 2001 by President
   George W. Bush (Order). The term Terrorist as used herein shall have the same meaning as
   the phrase following persons in Section 1 of the Order. The Order includes named organizations
   (e.g. Al Qaida) and persons (e.g. Osama bin Laden) as well as others determined by federal
   officials to be controlled by, providing assistance to or associates of such organizations and
   persons. Among other things, the Order provides that: all property and interests in property of
   the following persons ... are blocked, any transaction or dealing ... in property or interests in

                                        SUBSCRIPTION AGREEMENT
   07/16/2014                             Greystone EB-5 LLLP                                          4
Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 5 of 6
Case 1:19-cv-24138-DPG Document 44-13 Entered on FLSD Docket 12/02/2019 Page 6 of 6




                                          Scanned by CamScanner
